Exhibit 10.1

2008 INCENTIVE STOCK PLAN OF

MYERS INDUSTRIES, INC.

AS AMENDED AND RESTATED EFFECTIVE

MARCH 5, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

Purpose of the Plan

     i   

2.

 

Definitions

     i   

3.

 

Stock Subject to the Plan

     vi   

4.

 

Administration of the Plan

     vi   

5.

 

Participants to Whom Awards May Be Granted

     vii   

6.

 

Options

     viii   

7.

 

Limit on Fair Market Value of Incentive Stock Options

     ix   

8.

 

Restricted Stock Awards

     ix   

9.

 

Stock Appreciation Rights

     xi   

10.

 

Stock Units

     xi   

11.

 

Director Awards

     xii   

12.

 

Date of Grant

     xiii   

13.

 

Exercise of Rights Under Awards

     xiii   

14.

 

Nontransferability of Awards

     xiv   

15.

 

Adjustments Upon Changes in Capitalization

     xiv   

16.

 

Change in Control

     xv   

17.

 

Forms of Awards

     xv   

18.

 

Taxes

     xv   

19.

 

Termination of the Plan

     xvi   

20.

 

Amendment of the Plan

     xvi   

21.

 

Delivery of Shares on Exercise

     xvi   

22.

 

Fees and Costs

     xvii   

23.

 

Effectiveness of the Plan

     xvii   

24.

 

Other Provisions

     xvii   

25.

 

Effect on Employment

     xvii   

26.

 

International Participants

     xvii   

27.

 

Compliance with Section 409A of the Code

     xvii   

28.

 

Delaware Law to Govern

     xvii   



--------------------------------------------------------------------------------

2008 INCENTIVE STOCK PLAN

OF

MYERS INDUSTRIES, INC.

AS AMENDED AND RESTATED

EFFECTIVE MARCH 5, 2015

WHEREAS, the 2008 Incentive Stock Plan of Myers Industries, Inc., as amended and
restated on March 6, 2009 and as further amended on March 4, 2010, May 29, 2012
and April 26, 2013 (the “Existing Plan”), provides that Three Million
(3,000,000) Shares are authorized for grants under the Plan;

WHEREAS, the Company now desires to amend and restate the Existing Plan as set
forth below to incorporate certain changes, including increasing the number of
Shares subject to the Existing Plan by an additional 1,000,000 Shares, which
would bring the total number of authorized Shares under the Plan to 4,000,000
Shares, 1,343,471 of which are subject to outstanding Awards as of December 31,
2014;

WHEREAS, after this increase, a total of 1,633,871 Shares are currently
available for future grants of Awards under the Plan.

NOW, THEREFORE, the Plan is amended and restated by the Board as set forth below
on March 5, 2015, subject to receipt of shareholder approval at the 2015 Annual
Meeting.

1. Purpose of the Plan This 2008 Incentive Stock Plan of Myers Industries, Inc.
is intended to encourage officers, directors and other key employees of, and
consultants to, the Company and its Subsidiaries to acquire or increase their
ownership of common stock of the Company on reasonable terms. Grants made
hereunder are part of the total compensation package for such persons and the
opportunity so provided is intended to foster in participants a strong incentive
to put forth maximum effort for the long-term success and growth of the Company
and its Subsidiaries, to encourage long-term strategic decision making on the
part of participants, to aid in retaining individuals who put forth such efforts
and strategic decision making, and to assist in attracting the best available
individuals to the Company and its Subsidiaries in the future, in each case, for
the benefit of the Company’s shareholders.

2. Definitions When used herein, the following terms shall have the meaning set
forth below:

2.1 “Award” means an Option, a Restricted Stock Award, an SAR, a Stock Unit
Award, or a Director Award.

2.2 “Award Agreement” means a written agreement in such form as may be, from
time to time, hereafter approved by the Committee, which shall be duly executed
by the Company and the Participant and which shall set forth the terms and
conditions of an Award under the Plan.

2.3 “Board” means the Board of Directors of Myers Industries, Inc.



--------------------------------------------------------------------------------

2.4 “Change of Control” means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement; provided that, without
limitation, a Change in Control shall be deemed to have occurred if:

(a) Any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act),
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; provided that a Change in Control shall not be deemed to
occur under this Section 2.4(a) by reason of the acquisition of securities by
the Company or an employee benefit plan (or any trust funding such a plan)
maintained by the Company;

(b) During any period of one year there shall cease to be a majority of the
Board comprised of Continuing Directors; or

(c) There occurs (i) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation,
(ii) the approval by the stockholders of the Company of a plan of complete
liquidation of the Company, or (iii) the sale or disposition by the Company of
more than fifty percent (50%) of the Company’s assets. For purposes of this
Section 2.4(c), (A) a sale of more than fifty percent (50%) of the Company’s
assets includes a sale of more than fifty percent (50%) of the aggregate value
of the assets of the Company and its Subsidiaries or the sale of stock of one or
more of the Company’s Subsidiaries with an aggregate value in excess of fifty
percent (50%) of the aggregate value of the Company and its Subsidiaries or any
combination of methods by which more than fifty percent (50%) of the aggregate
value of the Company and its Subsidiaries is sold, and (B) a transfer of Company
assets to a corporate or non-corporate entity (such as a partnership or limited
liability company) in which the Company owns equity securities possessing at
least fifty percent (50%) of the total combined voting power of all classes of
equity securities in such corporate or non-corporate entity shall not be treated
as a sale or disposition by the Company of the assets contributed to such
corporate or non-corporate entity.

 

ii



--------------------------------------------------------------------------------

For purposes of this Plan, a “Change of Control” will be deemed to occur:

(i) on the day on which a thirty percent (30%) or greater ownership interest
described in Section 2.4(a) is acquired (other than by reason of the acquisition
of securities by the Company or an employee benefit plan (or any trust funding
such a plan) maintained by the Company, provided that a subsequent increase in
such ownership interest after it first equals or exceeds thirty percent
(30%) shall not be deemed a separate Change of Control;

(ii) on the day on which Continuing Directors cease to be a majority of the
Board as described in Section 2.4(b);

(iii) on the day of a merger, consolidation or sale of assets as described in
Section 2.4(c)(i) or Section 2.4(c)(iii); or

(iv) on the day of the approval of a plan of complete liquidation as described
in Section 2.4(c)(ii).

2.5 “Code” means the Internal Revenue Code of 1986, as in effect at the time of
reference, or any successor revenue code which may hereafter be adopted in lieu
thereof, and reference to any specific provisions of the Code shall refer to the
corresponding provisions of the Code as it may hereafter be amended or replaced.

2.6 “Continuing Directors” mean individuals who at the beginning of any period
(not including any period prior to the date of this Agreement) of one year
constitute the Board and any new Director(s) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was previously so approved.

2.7 “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board which is invested by the Board with
responsibility for the administration of the Plan.

2.8 “Company” means Myers Industries, Inc.

2.9 “Director” means a member of the Board who is not also an Employee of the
Company or any of its Subsidiaries.

2.10 “Director Award” means the grant of an Award to a Director pursuant to
Section 11.

2.11 “Director Award Agreement” means a written agreement in such form as may
be, from time to time, hereafter approved by the Committee, which shall be duly
executed by the Company and the Director and which shall set forth the terms and
conditions of a Director Award under the Plan.

 

iii



--------------------------------------------------------------------------------

2.12 “Employees” means officers (including officers who are members of the
Board), and other key employees of the Company or any of its Subsidiaries.

2.13 “Exchange Act” means the Securities Exchange Act of 1934, as in effect at
the time of reference, or any successor law which may hereafter be adopted in
lieu thereof, and any reference to any specific provisions of the Exchange Act
shall refer to the corresponding provisions of the Exchange Act as it may
hereafter be amended or replaced.

2.14 “Fair Market Value” means, with respect to the Shares, (i) the closing
price of the Shares on the principal stock exchange on which Shares are then
traded or admitted to trading on the date on which the value is to be
determined, or (ii) if no sale takes place on such day on any such exchange, the
average of the last reported closing bid and asked prices on such day as
officially quoted on any such exchange. If there shall be a public market for
the Shares, and the foregoing references are unavailable or inapplicable, then
the Fair Market Value shall be determined on the basis of the appropriate
substitute public market price indicator as determined by the Committee, in its
sole discretion.

2.15 “Incentive Stock Option” means an Option intending to meet the requirements
and containing the limitations and restrictions set forth in Section 422 of the
Code and designated in the Option Agreement as an Incentive Stock Option.

2.16 “Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.

2.17 “Option” means the right to purchase the number of Shares specified by the
Committee at a price and for a term fixed by the Committee in accordance with
the Plan, and subject to such other limitations and restrictions as the Plan or
the Committee may impose.

2.18 “Option Agreement” means a written agreement in such form as may be, from
time to time, hereafter approved by the Committee, which shall be duly executed
by the Company and the Participant and which shall set forth the terms and
conditions of an Option under the Plan.

2.19 “Parent” means any corporation, other than the employer corporation, in an
unbroken chain of corporations ending with the employer corporation if, at the
time of the granting of the Option, each of the corporations other than the
employer corporation owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

2.20 “Participants” means Employees and key consultants to the Company or any of
its Subsidiaries.

2.21 “Performance Goal” means one or more written objective goals approved by
the Committee and established and administered in accordance with Section 162(m)
of

 

iv



--------------------------------------------------------------------------------

the Code and the regulations thereunder, which performance goal or goals are
determined based on one or more of the following business criteria: (i) increase
in the Fair Market Value of the Shares, (ii) total stockholder return,
(iii) revenue, sales, settlements, market share, customer conversion, net
income, stock price and/or earnings per share, (iv) return on assets, net
assets, and/or invested capital, (v) economic value added, (vi) improvements in
costs and/or expenses, (vii) EBIT, EBITDA, operating or gross profits, cash
earnings or income from continuing operations, (viii) net cash from continuing
operations or cash flow from operating activities; (ix) performance relative to
peer group; or (x) any performance measure established by the Committee.

2.22 “Plan” means the Existing Plan, as amended and restated as of the date
hereof, and as may be further amended from time to time.

2.23 “Regulation T” means Part 220, chapter II, title 12 of the Code of Federal
Regulations, issued by the Board of Governors of the Federal Reserve System
pursuant to the Exchange Act, as amended from time to time, or any successor
regulation which may hereafter be adopted in lieu thereof.

2.24 “Restricted Stock Award” means the right to receive Shares, but subject to
forfeiture and/or other restrictions as set forth in the related Restricted
Stock Award Agreement.

2.25 “Restricted Stock Award Agreement” means a written agreement in such form
as may be, from time to time, hereafter approved by the Committee, which shall
be duly executed by the Company and the Participant and which shall set forth
the terms and conditions of a Restricted Stock Award under the Plan.

2.26 “Rule 16b-3” means Rule 16b-3 of the General Rules and Regulations of the
Exchange Act, as in effect at the time of reference, or any successor rules or
regulations which may hereafter be adopted in lieu thereof, and any reference to
any specific provisions of Rule 16b-3 shall refer to the corresponding
provisions of Rule 16b-3 as it may hereafter be amended or replaced.

2.27 “SAR” means a stock appreciation right, which is a right to receive an
amount in cash, or Shares, or a combination thereof, as determined or approved
by the Committee, no greater than the excess, if any, of (i) the Fair Market
Value of a Share on the date the SAR is exercised, over (ii) the SAR Base Price.

2.28 “SAR Base Price” means the Fair Market Value of a Share on the date an SAR
was granted.

2.29 “Shares” means shares of the Company’s common stock, no par value, or, if
by reason of the adjustment provisions contained herein, any rights under an
Award under the Plan pertain to any other security, such other security.

2.30 “Stock Unit” means a bookkeeping entry representing an equivalent of one
Share, as awarded under the Plan.

 

v



--------------------------------------------------------------------------------

2.31 “Stock Unit Award Agreement” means a written agreement in such form as may
be, from time to time, hereafter approved by the Committee, which shall be duly
executed by the Company and the Participant and which shall set forth the terms
and conditions of a grant of Stock Units.

2.32 “Subsidiary” or “Subsidiaries” means any corporation or corporations other
than the employer corporation in an unbroken chain of corporations beginning
with the employer corporation if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

2.33 “Successor” means the (i) legal representative of the estate of a deceased
Participant, (ii) the person or persons who shall acquire the right to exercise
or receive an Award by bequest or inheritance or by reason of the death of the
Participant, or (iii) the beneficiary or beneficiaries designated by the
Participant for any Option granted to the Participant that is outstanding at the
time of his death.

2.34 “Term” means the period during which a particular Award may be exercised.

3. Stock Subject to the Plan There will be reserved for use upon the issuance,
vesting, or exercise of Awards to be granted from time to time under the Plan to
Participants, an aggregate of Four Million (4,000,000) Shares, subject to
adjustment as set forth in Section 15 of the Plan, which Shares may be, in whole
or in part, as the Board shall from time to time determine, authorized but
unissued Shares, or issued Shares which shall have been reacquired by the
Company, except as provided below. Any Shares subject to issuance upon exercise
of Options or SARs by Participants but which are not issued because of a
surrender, lapse, expiration or termination of any such Option or SAR prior to
issuance of the Shares shall once again be available for issuance in
satisfaction of Awards. Similarly, any Shares issued to a Participant pursuant
to a Restricted Stock Award, or with respect to which a Stock Unit relates,
which are subsequently forfeited pursuant to the terms of the related Award
Agreement shall once again be available for issuance in satisfaction of Awards.
As of the date hereof, there are                      Shares available for the
grant of future Awards under the Plan; provided that if any Shares subject to
Awards outstanding as of the date hereof are subsequently forfeited, or if any
existing Option or SAR outstanding as of the date hereof terminates, expires or
lapses without being exercised, the Shares subject to such Awards not delivered
as a result thereof shall also be available for the grant of future Awards under
the Plan.

4. Administration of the Plan The Committee shall be invested with the
responsibility for the administration of the Plan. The Committee shall consist
of not less than two (2) outside directors as defined in Treasury Regulation
1.162-27 who shall also qualify as non-employee directors within the meaning of
Rule 16b-3; provided, however, that the failure to satisfy the foregoing
requirement shall not affect the validity of any Awards granted under the Plan.
Subject to the provisions of the Plan, the Committee shall have full authority,
in its discretion, to determine the Participants to whom Awards shall be
granted, the number of Shares to be covered by each of the Awards, and the terms
of any such Award; to amend or cancel Awards (subject to Section 20 of the
Plan); to accelerate the vesting of Awards; to interpret the

 

vi



--------------------------------------------------------------------------------

Plan; to prescribe, amend and rescind rules and regulations relating to the
Plan; and generally to interpret and determine any and all matters whatsoever
relating to the administration of the Plan and the granting of Awards hereunder.
All decisions or interpretations made by the Committee with regard to any
question arising under the Plan or any Awards granted pursuant to the Plan shall
be binding and conclusive on the Company and the recipients of Awards. Except as
otherwise provided in the Company’s Compensation Committee Charter,
(i) Committee members shall be recommended by the Company’s Corporate Governance
and Nominating Committee, and appointed by the Board at its annual
organizational meeting; (ii) members shall serve until their successors shall be
duly appointed; and (iii) the Committee’s chair shall be designated by the full
Board, or, if it does not do so, the Committee members shall elect a Chair by
vote of a majority of the full Committee. The Committee shall hold its meetings
at such times and places as it shall deem advisable. A majority of its members
shall constitute a quorum. Any action of the Committee may be taken by a written
instrument signed by all of the members, and any action so taken shall be fully
as effective as if it had been taken by a vote of a majority of the members at a
meeting duly called and held. The Committee shall make such rules and
regulations for the conduct of its business as it shall deem advisable and which
are consistent with the scope of the Company’s Compensation Committee Charter as
in effect from time to time. No member of the Committee shall be liable, in the
absence of bad faith, for any act or omission with respect to his service on the
Committee.

5. Participants to Whom Awards May Be Granted and Vesting Terms

5.1 Participants to Whom Awards May Be Granted. Awards may be granted in each
calendar year or portion thereof while the Plan is in effect to such of the
Participants as the Committee, in its discretion, shall determine; provided,
however, that no Incentive Stock Options may be granted to a Participant who is
not an Employee. In determining the Participants to whom Awards shall be granted
and the number of Shares to be subject to issuance or subject to purchase under
such Awards, the Committee shall take into account the duties of the respective
Participants, their present and potential contributions to the success of the
Company and its Subsidiaries, and such other factors as the Committee shall deem
relevant in connection with accomplishing the purposes of the Plan.
Notwithstanding anything to the contrary herein, no Participant shall receive
Awards to acquire more than One Million (1,000,000) Shares in any one calendar
year.

5.2 Vesting. Awards granted under the Plan on or after the date the Plan this
amendment and restatement becomes effective shall be subject to a minimum three
(3) year vesting schedule, with one-third vesting to occur on each of the first
three anniversaries of the date of the Award Agreement, provided however, that
the Committee shall have the discretion to award up to ten percent (10%) of the
Shares available for the grant of future Awards under the Plan as of the date
hereof without being subject to the minimum vesting requirement.

 

vii



--------------------------------------------------------------------------------

6. Options

6.1 Types of Options. Options granted under the Plan may be (i) Incentive Stock
Options, (ii) Non-Qualified Stock Options, or (iii) a combination of the
foregoing. The Option Agreement shall designate whether an Option is an
Incentive Stock Option or a Non-Qualified Stock Option and separate Option
Agreements shall be issued for each type of Option when a combination of an
Incentive Stock Option and a Non-Qualified Stock Option are granted on the same
date to the same Participant. Any Option which is designated as a Non-Qualified
Stock Option shall not be treated by the Company or the Participant to whom the
Option is granted as an Incentive Stock Option for federal income tax purposes.

6.2 Option Price. The option price per share of any Option granted under the
Plan shall not be less than the Fair Market Value of the Shares covered by the
Option on the date the Option is granted. Notwithstanding anything herein to the
contrary, in the event an Incentive Stock Option is granted to an Employee who,
at the time such Incentive Stock Option is granted, owns, as defined in
Section 424 of the Code, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of:

(i) the Company; or

(ii) if applicable, a Subsidiary; or

(iii) if applicable, a Parent,

then the option price per share of any Incentive Stock Option granted to such
Employee shall not be less than one hundred ten percent (110%) of the Fair
Market Value of the Shares covered by the Option on the date the Option is
granted.

6.3 Terms of Options. Options granted hereunder shall be exercisable for a Term
of not more than ten (10) years from the date of grant thereof, but shall be
subject to earlier termination as hereinafter provided. Each Option Agreement
issued hereunder shall specify the term of the Option, which term shall be
determined by the Committee in accordance with its discretionary authority
hereunder. Notwithstanding anything herein to the contrary, in the event an
Incentive Stock Option is granted to an Employee who, at the time such Incentive
Stock Option is granted, owns, as defined in Section 424 of the Code, stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of:

(i) the Company; or

(ii) if applicable, a Subsidiary; or

(iii) if applicable, a Parent,

then such Incentive Stock Option shall not be exercisable more than five
(5) years from the date of grant thereof, but shall be subject to earlier
termination as hereinafter provided.

 

viii



--------------------------------------------------------------------------------

6.4 Other Terms and Conditions of Options. Each Option or each Option Agreement
setting forth an Option shall contain such other terms and conditions (e.g.,
vesting conditions) not inconsistent herewith as shall be approved by the
Committee. Notwithstanding anything contained herein to the contrary, except in
connection with a change in capitalization described in Section 15, the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or cancel outstanding Options in exchange for cash, or other
Awards or Options with an exercise price that is less than the exercise price of
the original Options without stockholder approval.

7. Limit on Fair Market Value of Incentive Stock Options No Employee may be
granted an Incentive Stock Option hereunder to the extent that the aggregate
fair market value (such fair market value being determined as of the date of
grant of the option in question) of the stock with respect to which incentive
stock options are first exercisable by such Employee during any calendar year
(under all such plans of the Employee’s employer corporation, its Parent, if
any, and its Subsidiaries, if any) exceeds One Hundred Thousand Dollars
($100,000). For purposes of the preceding sentence, Options shall be taken into
account in the order in which they were granted. Any Option granted under the
Plan which is intended to be an Incentive Stock Option, but which exceeds the
limitation set forth in this Section 7, shall be a Non-Qualified Stock Option.

8. Restricted Stock Awards Restricted Stock Awards granted under the Plan shall
be subject to such terms and conditions as Committee may, in its discretion,
determine and set forth in the related Restricted Stock Award Agreements.
Restricted Stock Awards shall be granted to Participants in accordance with, and
subject to, the provisions set forth below.

8.1 Issuance of Shares. Each Restricted Stock Award shall be evidenced by a
Restricted Stock Award Agreement that shall set forth the number of Shares
issuable under the Restricted Stock Award. Subject to the restrictions in
Section 8.3 of the Plan, and subject further to such other restrictions or
conditions established by the Committee, in its discretion, and set forth in the
related Restricted Stock Award Agreement, the number of Shares granted under a
Restricted Stock Award shall be issued in the recipient Participant’s name on
the date of grant of such Restricted Stock Award or as soon as reasonably
practicable thereafter.

8.2 Rights of Recipient Participants. Shares received pursuant to Restricted
Stock Awards shall be duly issued or transferred to the Participant, and a
certificate or certificates for such Shares shall be issued in the Participant’s
name. Subject to the restrictions in Section 8.3 of the Plan, and subject
further to such other restrictions or conditions established by the Committee,
in its discretion, and set forth in the related Restricted Stock Award
Agreement, the Participant shall thereupon be a stockholder with respect to all
the Shares represented by such certificate or certificates and shall have all
the rights of a stockholder with respect to such Shares, including the right to
vote such Shares and to receive dividends and other distributions paid with
respect to such Shares; provided, however, that dividends on any Shares subject
to a Restricted Stock Award that have not previously vested may be paid directly
to the Participant, withheld by the Company subject to the vesting of such
Shares, or reinvested in additional Shares subject to a Restricted Stock Award
with similar vesting provisions as determined by the

 

ix



--------------------------------------------------------------------------------

Committee in its discretion In furtherance of the restrictions in Section 8.3 of
the Plan and in the related Restricted Stock Award Agreement, the certificate or
certificates for Shares awarded hereunder, together with a suitably executed
stock power signed by such recipient Participant, shall be held by the Company
in its control for the account of such Participant (i) until the restrictions in
Section 8.3 of the Plan and in the related Restricted Stock Award Agreement
lapse pursuant to the Plan or the Restricted Stock Award Agreement, at which
time a certificate for the appropriate number of Shares (free of all
restrictions imposed by the Plan or the Restricted Stock Award Agreement) shall
be delivered to the Participant, or (ii) until such Shares are forfeited to the
Company and cancelled as provided by the Plan or the Restricted Stock Award
Agreement.

8.3 Restrictions. Except as otherwise determined by the Committee, in its sole
discretion, and set forth in a Restricted Stock Award Agreement, each Share
issued pursuant to a Restricted Stock Award Agreement shall be subject, in
addition to any other restrictions set forth in the related Restricted Stock
Award Agreement, to the following restrictions until such restrictions have
lapsed pursuant to Section 8.4 of the Plan:

(a) Disposition. The Shares awarded to a Participant and held by the Company
pursuant to Section 8.2 of the Plan, and the right to vote such Shares or
receive dividends on such Shares, may not be sold, exchanged, transferred,
pledged, hypothecated or otherwise disposed of; provided, however, that such
Shares may be transferred upon the death of the Participant to the Participant’s
Successor. Any transfer or purported transfer of such Shares in violation of the
restrictions outlined in this Section 8.3 shall be null and void and shall
result in the forfeiture of the Shares transferred or purportedly transferred to
the Company without notice and without consideration.

(b) Forfeiture. The Shares awarded to a Participant and held by the Company
pursuant to Section 8.2 of the Plan shall be forfeited to the Company without
notice and without consideration therefor immediately upon the complete
termination of the Participant’s employment with the Company and its
Subsidiaries for any reason whatsoever and at such other times as may be set
forth in a Restricted Stock Award Agreement.

8.4 Lapse of Restrictions. The restrictions set forth in Section 8.3 of the Plan
on Shares issued under a Restricted Stock Award shall lapse upon either the
passage of time or the achievement of one or more Performance Goals and on such
terms as the Committee, in its sole discretion, shall determine and set forth in
the related Restricted Stock Award Agreement, and certificates for the Shares
held for the account of the Participant in accordance with Section 8.2 of the
Plan hereof shall be appropriately distributed to the Participant as soon as
reasonably practical thereafter. In granting any Restricted Stock Award which is
intended to qualify under Section 162(m) of the Code and the regulations
thereunder, the Committee shall follow any procedures determined by the
Committee from time to time to be necessary or appropriate to ensure the
qualification of such Restricted Stock Award under Section 162(m) of the Code
and the regulations thereunder.

 

x



--------------------------------------------------------------------------------

8.5 Issuance of Shares in Book Entry Form. Shares subject to a Restricted Stock
Award, may be issued in book entry form and evidenced by a book entry account
maintained by the Company’s stock transfer agent, in which case (i) any
requirement that certificates for Shares subject to a Restricted Stock Award be
issued or delivered to a Participant shall be satisfied by the Company causing
such Shares to be evidenced in a book entry account maintained by its stock
transfer agent, (ii) any reference in Sections 8.2 through 8.4 of the Plan to
Shares subject to a Restricted Stock Award being held by the Company shall
include any Shares being held in a book entry account maintained by the
Company’s stock transfer agent, and (iii) the Company shall have the same right
to delay the entry of the Shares in a book entry account maintained by its stock
transfer agent as its right to delay delivery of Shares subject to an Award
pursuant to Sections 18.1 and 21 of the Plan.

9. Stock Appreciation Rights

9.1 Grant of SAR. The Committee, in its discretion, may grant a Participant an
SAR on a stand alone basis (i.e., independent of an Option).

9.2 Limitations on Exercise. Each SAR granted on a stand alone basis shall be
exercisable to the extent, and for such Term, as the Committee may determine,
provided, however that such Term shall not exceed ten (10) years. The SARs shall
be subject to such other terms and conditions as the Committee, in its
discretion, shall determine, which are not otherwise inconsistent with the Plan.
The terms and conditions may include Committee approval of the exercise of the
SAR, limitations on the time within which and the extent to which such SAR shall
be exercisable, limitations, if any, on the amount of appreciation in value
which may be recognized with regard to such SAR, and specification of what
portion, if any, of the amount payable to the Employee upon exercise of such SAR
shall be payable in cash and what portion, if any, shall be payable in Shares.
If, and to the extent, that Shares are issued in satisfaction of amounts payable
on exercise of an SAR, the Shares shall be valued at their Fair Market Value on
the date of exercise.

9.3 Other Terms and Conditions of SARs. Notwithstanding anything contained
herein to the contrary, except in connection with a change in capitalization
described in Section 15, the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding SARs or cancel outstanding SARs in
exchange for cash, or other Awards or SARs with an SAR Base Price that is less
than the SAR Base Price of the original SARs without stockholder approval.

10. Stock Units Awards of Stock Units granted under the Plan shall be subject to
such terms and conditions as the Committee may, in its discretion, determine and
set forth in the related Stock Unit Award Agreements.

10.1 Number of Shares. Each Stock Unit Award Agreement shall set forth the
number of Shares subject to such Award.

10.2 Rights of Participant. A Participant awarded Stock Units pursuant to the
terms of this Plan shall not be deemed to be the beneficial owner of Shares
underlying the Stock Units. Each Stock Unit shall represent the right of the
Participant to receive an amount equal to the Fair Market Value of a Share on
the date of the payment of such

 

xi



--------------------------------------------------------------------------------

Stock Unit. A holder of Stock Units shall have no rights other than those of a
general creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Stock Unit Award Agreement.

10.3 Terms of the Stock Units. Each Stock Unit Award Agreement granting one or
more Stock Units shall contain such other terms and conditions, including but
not limited to provision for payment of dividend equivalents, not inconsistent
herewith as shall be approved by the Committee, and may vest based on the
passage of time or the achievement of one or more Performance Goals.

10.4 Payment of Stock Units. Payments made with respect to Stock Units may be
made in the form of cash, Shares or any combination of both and at such time as
determined by the Committee at the time of the grant of the Stock Units.

11. Director Awards.

11.1 Grant of Director Awards. Each Director, who is a Director as of the date
of the annual meeting of the Board with respect to any given year (such date,
the “Meeting Date”) and has been a Director for the entire period since the
annual meeting of shareholders of Myers held in the immediately preceding
calendar year, shall be granted a Director Award for a number of full Shares
determined by dividing the Applicable Director Amount by the Fair Market Value
of a Share on the grant date, such grant to be made as of such Meeting Date
without further action by the Committee. The Applicable Director Amount shall be
recommended by the Committee based on an annual review of the total Board
compensation package and approved by the full Board. Each Director Award shall
be evidenced by a Director Award Agreement. The number of Shares granted under a
Director Award shall be issued in the recipient Director’s name on the date of
grant of such Director Award or as soon as reasonably practicable thereafter.
Shares received pursuant to Director Awards shall be duly issued or transferred
to the Director, and a certificate or certificates for such Shares shall be
issued in the Director’s name. Notwithstanding the foregoing, the Company may
determine to grant Directors Stock Units in lieu of a grant of Shares.

11.2 Rights of Directors. A recipient Director shall thereupon be a stockholder
with respect to all the Shares represented by such certificate or certificates
and shall have all the rights of a stockholder with respect to such Shares,
including the right to vote such Shares and to receive dividends and other
distributions paid with respect to such Shares. Notwithstanding anything to the
contrary in this Section 11, each Director entitled to receive a Director Award
of Shares on a particular Meeting Date shall have the right to elect to receive
and be granted a Director Award for a number of full Stock Units determined by
dividing the Applicable Director Amount by the Fair Market Value of a Share on
the grant date in lieu of receiving a Director Award for an equivalent number of
Shares on such Meeting Date. Any such election must be made in a written notice
delivered to the Chairman of the Board or his designee on or before the Meeting
Date for the calendar year immediately preceding the applicable Meeting Date,
which election once made, shall be irrevocable. Any Stock Units granted to a
Director pursuant to any

 

xii



--------------------------------------------------------------------------------

such election or as provided in Section 11.1 shall provide that the Company will
make a payment to such Director on the date that such Director ceases to be a
member of the Board for any reason whatsoever of one Share for each such Stock
Unit then held by such Director, or as soon thereafter as is reasonably
practical, but in no event later than March 15 of the year following the date
that such Director ceased to be a member of the Board, and will be subject to
such other terms, including but not limited to provision for the payment of
dividend equivalents, as contained in a Stock Unit Agreement approved by the
Board, the execution of which shall be a condition to the receipt of the Stock
Units.

11.3 Issuance of Shares in Book Entry Form. Shares subject to a Director Award
as described in this Section 11 of the Plan, may be issued in book entry form
and evidenced by a book entry account maintained by the Company’s stock transfer
agent, in which case (i) any requirement that certificates for Shares subject to
a Director Award be issued or delivered to a Director pursuant to this
Section 11 of the Plan shall be satisfied by the Company causing such Shares to
be evidenced in a book entry account maintained by its stock transfer agent, and
(ii) the Company shall have the same right to delay the entry of the Shares in a
book entry account maintained by its stock transfer agent as its right to delay
delivery of Shares subject to an Award pursuant to Sections 18.1 and 21 of the
Plan.

12. Date of Grant The date of grant of an Award granted hereunder shall be the
date on which the Committee acts in granting the Award or, if later, such other
date as the Committee shall specify.

13. Exercise of Rights Under Awards and Recoupment of Certain Compensation.

13.1 Notice of Exercise. A Participant entitled to exercise an Award may do so
by delivery of a written notice to that effect specifying the number of Shares
or SARs with respect to which the Award is being exercised and any other
information the Committee may prescribe. The notice shall be accompanied by
payment in full of the purchase price of any Shares to be purchased, which
payment may be made in cash or, with the Committee’s approval in Shares valued
at Fair Market Value at the time of exercise or a combination thereof. No Shares
shall be issued upon exercise of an Option until full payment has been made
therefor. All notices or requests provided for herein shall be delivered to the
Chief Financial Officer of the Company, or such other person as the Committee
shall designate.

13.2 Cashless Exercise Procedures. The Company, in its sole discretion, may
establish procedures whereby a Participant, subject to the requirements of Rule
16b-3, Regulation T, federal income tax laws, and other federal, state and local
tax and securities laws, can exercise an Option or a portion thereof without
making a direct payment of the option price to the Company; provided, however,
that these cashless exercise procedures shall not apply to Incentive Stock
Options which are outstanding on the date the Company establishes such
procedures unless the application of such procedures to such

 

xiii



--------------------------------------------------------------------------------

Options is permitted pursuant to the Code and the regulations thereunder without
affecting the Options’ qualification under Code Section 422 as Incentive Stock
Options. If the Company so elects to establish a cashless exercise program, the
Company shall determine, in its sole discretion, and from time to time, such
administrative procedures and policies as it deems appropriate and such
procedures and policies shall be binding on any Participant wishing to utilize
the cashless exercise program.

13.3 Rights of Award Holder. Except as set forth in Section 8 and Section 11 of
the Plan, the holder of an Award shall not have any of the rights of a
stockholder with respect to the Shares subject to purchase or receipt under his
Award, except to the extent that one or more certificates for such Shares shall
be delivered to him upon the due exercise or grant of the Award. Shares subject
to an Award under the Plan may be issued in book entry form and evidenced by a
book entry account maintained by the Company’s stock transfer agent, in which
case (i) any requirement that certificates for Shares subject to an Award be
issued or delivered to a Participant or Director pursuant to Section this
Section 13.3 of the Plan shall be satisfied by the Company causing such Shares
to be evidenced in a book entry account maintained by its stock transfer agent,
and (ii) the Company shall have the same right to delay the entry of the Shares
in a book entry account maintained by its stock transfer agent as its right to
delay delivery of Shares subject to an Award pursuant to Sections 18.1 and 21 of
the Plan.

13.4 Recoupment of Certain Compensation Attributable to Awards. Any Award
granted hereunder shall be subject to any Clawback Policy adopted by the Board
and then in effect.

14. Nontransferability of Awards An Award shall not be transferable, other than:
(a) by will or the laws of descent and distribution, and an Award may be
exercised, during the lifetime of the holder of the Award, only by the holder or
in the event of death, the holder’s Successor, or in the event of disability,
the holder’s personal representative, or (b) pursuant to a qualified domestic
relation order, as defined in the Code or the Employee Retirement Income
Security Act (ERISA) or the rules thereunder; provided, however, that an
Incentive Stock Option may not be transferred pursuant to a qualified domestic
relations order unless such transfer is otherwise permitted pursuant to the Code
and the regulations thereunder without affecting the Option’s qualification
under Code Section 422 as an Incentive Stock Option.

15. Adjustments Upon Changes in Capitalization In the event of changes in all of
the outstanding Shares by reason of stock dividends, stock splits,
recapitalizations, mergers, consolidations, combinations, or exchanges of
shares, separations, reorganizations or liquidations, or similar events, or in
the event of extraordinary cash or non-cash dividends being declared with
respect to the Shares, or similar transactions or events, the number and class
of Shares available under the Plan in the aggregate, the number and class of
Shares subject to Awards theretofore granted, applicable purchase prices, Option
prices, SAR Base Prices, individual share limits, and all other applicable
provisions, shall, subject to the provisions of the Plan, be equitably adjusted
by the Committee (which adjustment may, but need not, include payment to the
holder of an Option or SAR, in cash or in shares, in an amount equal to the
difference between the price at which such Award may be exercised and the then
current Fair Market Value of the Shares subject to such Option as equitably
determined by the Committee) in

 

xiv



--------------------------------------------------------------------------------

order to prevent the diminution or enlargement of benefits thereunder. The
foregoing adjustment and the manner of application of the foregoing provisions
shall be determined by the Committee, in its sole discretion; provided, however,
that to the extent applicable, any adjustment to an Incentive Stock Option shall
be made in a manner consistent with Section 424 of the Code. Any such adjustment
may provide for the elimination of any fractional share which might otherwise
become subject to an Award.

16. Change in Control Notwithstanding anything to the contrary in the Plan or
any Award Agreement, in the case of a Change of Control, the Committee may, in
its sole discretion, determine, on a case by case basis, that each Award, other
than an Award of Stock Units, granted under the Plan shall terminate upon the
later of (i) the thirtieth (30th) day after the Award holder receives written
notice from the Company of its intention to terminate the Award, or (ii) the
consummation of such Change of Control, but, in the event of any such
termination, an Option or SAR holder shall have the right, conditioned upon the
consummation of such Change of Control and subject to any limitation on the
exercise of such Option or SAR in effect on the date of exercise, to exercise
such Option or SAR, prior to its termination, as to the portion of the Option or
SAR with respect to which the holder’s right to exercise the Option or SAR had
previously vested as of the termination date. Except as provided in an Award
Agreement, or a written employment agreement or separation agreement in effect
on the Effective Date, the Company will not accelerate the vesting of any
outstanding Awards in connection with a Change in Control unless either (i) such
acceleration is conditioned upon the employment of the holder of an outstanding
Award being terminated on or after such Change in Control or (ii) any such
outstanding Awards are not assumed or replaced with a substituted award or right
having a substantially equivalent economic value and substantially equivalent or
better terms and conditions.

17. Forms of Awards Nothing contained in the Plan nor any resolution adopted or
to be adopted by the Board, the Committee or by the stockholders of the Company
shall constitute the granting of any Award. An Award shall be granted hereunder
only by action taken by the Committee in granting an Award. Whenever the
Committee shall designate a Participant or Director for the receipt of an Award,
the President of the Company, or such other person as the Committee shall
designate, shall forthwith send notice thereof to the Participant or Director,
in such form as the Committee shall approve, stating the number of Shares
subject to the Award, its Term, if applicable, and the other terms and
conditions thereof. The notice shall be accompanied by an Award Agreement in
such form as may from time to time hereafter be approved by the Committee, which
shall have been duly executed by or on behalf of the Company. If the surrender
of previously issued Awards is made a condition of the grant, the notice shall
set forth the pertinent details of such condition. Execution by the Participant
or Director to whom such Award is granted of an Award Agreement in accordance
with the provisions set forth in this Plan shall be a condition precedent to the
exercise or grant of any Award.

18. Taxes

18.1 Right to Withhold Required Taxes. The Company shall have the right to
require a person entitled to receive Shares pursuant to receipt, vesting or
exercise of an Award under the Plan to pay the Company the amount of any taxes
which the Company is or will be required to withhold with respect to such Shares
before the certificate for

 

xv



--------------------------------------------------------------------------------

such Shares is delivered pursuant to the Award. Furthermore, the Company may
elect to deduct such taxes from any other amounts then payable in cash or in
shares or from any other amounts payable any time thereafter to the Participant.
If an Employee disposes of Shares acquired pursuant to an Incentive Stock Option
in any transaction considered to be a disqualifying transaction under
Sections 421 and 422 of the Code, the Employee shall notify the Company of such
transfer and the Company shall have the right to deduct any taxes required by
law to be withheld from any amounts otherwise payable then or at any time
thereafter to the Employee. Shares subject to an Award under the Plan may be
issued in book entry form and evidenced by a book entry account maintained by
the Company’s stock transfer agent, in which case the Company shall have the
same right to delay the entry of the Shares in a book entry account maintained
by its stock transfer agent as its right to delay delivery of Shares subject to
an Award pursuant to this Section 18.1 and Section 21 of the Plan.

18.2 Election to Withhold Shares. Subject to Committee approval, a Participant
may elect to satisfy his tax liability with respect to the exercise of an Option
or the receipt or vesting of a Restricted Stock Award or payment of a Stock Unit
Award by having the Company withhold Shares otherwise issuable upon exercise of
the Option or deliverable upon the grant or vesting of the Restricted Stock
Award or payment of a Stock Unit Award; provided, however, that if a Participant
is subject to Section 16(b) of the Exchange Act, such election must satisfy the
requirements of Rule 16b-3.

19. Termination of the Plan The Plan shall terminate ten (10) years from the
Effective Date hereof, and an Award shall not be granted under the Plan after
that date although the terms of any Awards may be amended at any date prior to
the end of its Term in accordance with the Plan. Any Awards outstanding at the
time of termination of the Plan shall continue in full force and effect
according to the terms and conditions of the Award and this Plan.

20. Amendment of the Plan The Plan may be amended at any time and from time to
time by the Board, but no amendment without the approval of the stockholders of
the Company shall be made if stockholder approval would be required under any
applicable law. Notwithstanding the discretionary authority granted to the
Committee in Section 4 of the Plan, no amendment of the Plan or any Award
granted under the Plan shall impair any of the rights of any holder, without
such holder’s consent, under any Award theretofore granted under the Plan.

21. Delivery of Shares on Exercise Delivery of certificates for Shares pursuant
to the grant or exercise of an Award may be postponed by the Company for such
period as may be required for it with reasonable diligence to comply with any
applicable requirements of any federal, state or local law or regulation or any
administrative or quasi-administrative requirement applicable to the sale,
issuance, distribution or delivery of such Shares. The Committee may, in its
sole discretion, require a Participant to furnish the Company with appropriate
representations and a written investment letter prior to the receipt or exercise
of an Award or the delivery of any Shares pursuant to an Award. Shares subject
to an Award under the Plan may be issued in book entry form and evidenced by a
book entry account maintained by the Company’s stock transfer agent, in which
case the Company shall have the same right to delay the entry of the Shares in a
book entry account maintained by its stock transfer agent as its right to delay
delivery of Shares subject to an Award pursuant to Section 18.1 and this
Section 21 of the Plan.

 

xvi



--------------------------------------------------------------------------------

22. Fees and Costs. The Company shall pay all original issue taxes on the grant
or exercise of any Award granted under the Plan and all other fees and expenses
necessarily incurred by the Company in connection therewith.

23. Effectiveness of the Plan The Plan shall be submitted to the Company’s
shareholders for approval and unless the Plan is approved either (i) by the
affirmative votes of the holders of shares having a majority of the voting power
of all shares represented at a meeting duly held in accordance with Ohio law
within twelve (12) months after being approved by the Board, or (ii) by a
written consent of shareholders in accordance with Ohio law within twelve
(12) months after being approved by the Board, the Plan (and all Awards made
from the additional One Million (1,000,000) Shares added to the Plan) shall be
void and of no force and effect, and the Existing Plan shall continue in full
force and effect.

24. Other Provisions. As used in the Plan, and in Awards and other documents
prepared in implementation of the Plan, references to the masculine pronoun
shall be deemed to refer to the feminine or neuter, and references in the
singular or the plural shall refer to the plural or the singular, as the
identity of the person or persons or entity or entities being referred to may
require. The captions used in the Plan and in such Awards and other documents
prepared in implementation of the Plan are for convenience only and shall not
affect the meaning of any provision hereof or thereof.

25. Effect on Employment Neither the adoption of this Plan, its operation, nor
any of the Award Agreements or other documents described or referred to in the
Plan shall confer upon any person any right to continue in the employ or service
of the Company or any of its Subsidiaries or in any way affect any right or
power of the Company or any of its Subsidiaries to terminate the employment or
service of any person at any time for any reason whatsoever.

26. International Participants To the extent that the Committee determines, in
its sole discretion, to comply with foreign laws or practices and to further the
purpose of the Plan, the Committee may, amend the terms of the Plan or Awards in
order to conform with the requirements of such foreign laws or practices.

27. Compliance with Section 409A of the Code The Plan is intended to comply with
Section 409A of the Code and the regulations thereunder, to the extent
applicable. Notwithstanding any provision of the Plan to the contrary, the Plan
shall be interpreted, operated and administered consistent with this intent. In
that regard, and notwithstanding any provision of the Plan to the contrary, the
Company reserves the right to amend the Plan or any Award granted under the
Plan, by action of the Committee, without the consent of the any affected
Participant or Director, to the extent deemed necessary or appropriate for
purposes of maintaining compliance with Section 409A of the Code and the
regulations thereunder.

28. Ohio Law to Govern This Plan shall be governed by and construed in
accordance with the laws of the State of Ohio.

 

xvii